Exhibit 10.20



 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
ARCNYRR CAMBR BLEECKER, LLC
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
ARTICLE I
DEFINED TERMS
ARTICLE II
CONTINUATION AND NAME; OFFICE; PURPOSE; TERM
 

    Page      
2.1
Continuation
6
2.2
Name of the Company
6
2.3
Purpose
6
2.4
Term
6
2.5
Principal Office
6
2.6
Registered Agent
6

 
ARTICLE III
MEMBERS; CAPITAL; CAPITAL ACCOUNTS
3.1
Percentage Interests
7
3.2
Capital Contributions
7
3.3
Additional Capital Contributions
7
3.4
Capital Accounts
7
3.5
No Interest on Capital Contributions
7
3.6
Limitation on Withdrawals
7
3.7
Loans
7
3.8
Additional Interests
7

 
ARTICLE IV
PROFIT, LOSS AND DISTRIBUTIONS
4.1
Distributions
8
4.2
Withholding
8
4.3
REIT Distributions.
9
4.4
Allocation of Profit or Loss
9
4.5
Special Allocations
10
4.6
Curative Allocations
12
4.7
Section 704(c) Allocations
12
4.8
Liquidation and Dissolution; Other Tax Matters
13

 
ARTICLE V
RIGHTS AND DUTIES OF MEMBERS
5.1
Power and Authority of Members
14
5.2
Voting Rights
14
5.3
Liability of Members
14
5.4
Books and Records
14
5.5
Meetings of Members
15

 
ARTICLE VI
MANAGEMENT:  RIGHTS, POWERS, AND DUTIES
6.1
Board of Managers
16
6.2
Committees of the Board
18
6.3
Officers
19
6.4
Further Delegation of Authority
19
6.5
Fiduciary Duties
19
6.6
Performance of Duties; Liability of Managers and Officers
20
6.7
Change in Purpose
20
6.8
Competing Activities
20
6.9
Restrictions Relating to the Classification of the NYRR Member as a Real Estate
Investment Trust.
20

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII
LIMITATIONS ON TRANSFERS OF INTERESTS AND WITHDRAWALS OF MEMBERS
7.1
Limitation on Transfer; Substitution
21
7.2
Redemtion Provisions
21
7.3
Compliance with Securities Laws
22

 
ARTICLE VIII
DISSOLUTION, LIQUIDATION AND TERMINATION OF THE COMPANY
8.1
Dissolution
22
8.2
Liquidation
23
8.3
Filing of Certificate of Cancellation
23

 
ARTICLE IX
ACCOUNTING AND TAX MATTERS
9.1
Bank Accounts
24
9.2
Annual Accounting Period
24
9.3
Reports
24
9.4
Tax Matters Member
24
9.5
Tax Elections
24
9.6
Change in Business Form
25

 
ARTICLE X
LIABILITY, EXCULPATION AND INDEMNIFICATION
10.1
Liability
25
10.2
Exculpation
25
10.3
Fiduciary Duty
25
10.4
Indemnification
26
10.5
Expenses
26
10.6
Certain Rights of Covered Persons
26

 
ARTICLE XI
GENERAL PROVISIONS
11.1
Confidentiality
27
11.2
Assurances
27
11.3
Notifications
27
11.4
Amendments
28
11.5
Complete Agreement
28
11.6
Applicable Law
28
11.7
Section Titles
28
11.8
Binding Provisions
28
11.9
Terms
28
11.10
Separability of Provisions
28
11.11
Counterparts
28



 
ii

--------------------------------------------------------------------------------

 
 
LIMITED LIABILITY COMPANY AGREEMENT
OF
ARCNYRR CAMBR BLEECKER, LLC
 
THIS LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of ARCNYRR CAMBR
BLEECKER, LLC (the “Company”) is entered into as of the 1st day of December,
2010 by and among NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (the “NYRR Member”), AMERICAN REALTY CAPITAL OPERATING
PARTNERSHIP, L.P. (the “ARC Member” and, together with the NYRR Member, the
“REIT Members”) and the entities listed on Exhibit A attached hereto as the
“CAMBR MEMBERS” (the “CAMBR Member” and, together with the NYRR Member and the
ARC Member, the “Initial Members”).
 
EXPLANATORY STATEMENT
 
WHEREAS, the Company was formed pursuant to the filing of a certificate of
formation (the “Certificate”) with the Secretary of State of the State of
Delaware (the “Delaware Secretary of State”) on November 3, 2010.
 
WHEREAS, an affiliate of the NYRR Member is a party to that certain Agreement of
Purchase and Sale dated on or about September 30, 2010, (the “Purchase
Agreement”) and intends to assign the Purchase and Sale Agreement to a wholly
owned subsidiary of the Company;
 
WHEREAS, pursuant to the Purchase Agreement, the wholly owned subsidiary of the
Company will acquire a six commercial retail condominiums located on Bleecker
Street in Manhattan, New York (the “Property”);
 
WHEREAS, as of the date hereof, the Initial Members are making certain Capital
Contributions as described below;
 
NOW, THEREFORE, for good and valuable consideration, the parties, intending
legally to be bound, agree as follows:
 
ARTICLE I
DEFINED TERMS


 
The following capitalized terms shall have the meanings specified in this
Article I.
 
“Act” means the Delaware Limited Liability Company Act, as amended from time to
time.
 
"Adjusted Capital Account Deficit" means, with respect to any Member, the
deficit balance in such Member’s Capital Account as of the end of the relevant
Fiscal Year or period, after (a) crediting to such Capital Account any amounts
which such Partner is deemed to be obligated to restore to the Company pursuant
to the next-to-last sentences of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5), and (b) debiting to such Capital Account the items described in
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).  The foregoing
definition is intended to comply with the provisions of Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
 
 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” means a person who directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
person in question and any officer, director, general partner, trustee,
employee, or limited partner or Member of the person in question or such other
person.  For purposes of this definition, (a) “person” means any individual,
general partner, limited partnership, corporation, joint venture, trust,
business trust, limited liability company, cooperative or association, and (b)
“control” of a person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management policies of a person, whether
through the ownership of voting securities, by contract, as trustee or executor,
or otherwise.
 
“ARC Related Member” means the NYRR Member and any Permitted Transferee of the
NYRR Member.
 
“Assignee” means a Person who has received an assignment of an Interest, but who
has not been substituted as a Member.
 
“Bankruptcy” means the commencement by any Person of a voluntary case or
proceeding under Title 11 of the U.S. Code or any similar federal or state law
for the relief of debtors (each, a “Bankruptcy Law”), or the consent by any
Person to the entry of an order for relief against such Person in an involuntary
case or proceeding under any Bankruptcy Law, or the consent by any Person to the
appointment of a receiver, trustee, liquidator or similar official for such
Person or for all or substantially all of such Person’s property, or the
entrance by a court of competent jurisdiction of an order or decree under any
Bankruptcy Law for relief against any Person in an involuntary case or
proceeding, which such order or decree remains unstayed and in effect for 60
days.
 
“Business Day” shall mean any day other than a Saturday, Sunday, or holiday on
which national banking associations in Delaware are required or permitted by
applicable law to be closed.
 
“CAMBR Related Member” means the CAMBR Member and any Permitted Transferee of
the CAMBR Member.
 
“Capital Account” means the account to be maintained by the Company for each
Interest Holder in accordance with the provisions of Regulations Section 1.704
l(b), and all provisions of this Agreement relating to the maintenance of
Capital Accounts shall be interpreted and applied in a manner consistent with
that Regulation.  Any transferee of a portion or all of a Member’s Interest
shall succeed to the Capital Account of the transferor Member to the extent it
relates to the Interest transferred.
 
 
2

--------------------------------------------------------------------------------

 
 
“Capital Contribution” means the total amount of cash and the gross asset value
of any other assets contributed (or deemed contributed under Regulations Section
1.704 l(b)(2)(iv)(d)) to the Company by a Member, net of liabilities assumed by
the Company or to which the assets are subject.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” means the limited liability company formed in accordance with the
Certificate and this Agreement.
 
"Company Minimum Gain" has the meaning set forth in Regulations Sections
1.704-2(b)(2) and 1.704-2(d).
 
“Company Related Entities” means the Company and all Subsidiaries.
 
“Confidential Information” means any trade secret, financial data, pricing or
marketing policy or plan, ideas, inventions, know-how, designs, unpublished
data, information concerning personnel, staffing, costs and profits, marketing
data, customer and supplier data, or any other proprietary or confidential
information relating to the Company or any of its Affiliates, so long as the
same is not publicly known (other than by the act of the Person seeking to
disclose it or any Affiliate thereof).
 
“Covered Person” means (a) a Member in its capacity as a member of the Company,
(b) any Manager, Officer, employee or agent of the Company or any Subsidiary,
(c) any director, officer, employee or agent of a Member who is or was serving
at the request of the Company for another corporation, partnership, limited
liability company or other entity or enterprise, and (d) any Affiliate of a
Member.
 
“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such Year or period, except that if the Gross Asset
Value of an asset differs from its adjusted basis for Federal income tax
purposes at the beginning of such Year or period, then Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
Federal income tax depreciation, amortization, or other cost recovery deduction
for such Year or period bears to such beginning adjusted tax basis; provided,
however, that if the adjusted tax basis for Federal income tax purposes of an
asset at the beginning of such Year or period is zero, then Depreciation shall
be determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Board of Managers.
 
 “Fiscal Year” (i) has the meaning set forth in Section 9.2 of this Agreement
and (ii) for purposes of Article IV, means the portion of any Fiscal Year for
which the Company is required to (or does) allocate Profit, Loss, or other items
pursuant to Article IV.
 
"Gross Asset Value" means, with respect to any asset, such asset's adjusted
basis for Federal income tax purposes, with the following modifications:
 
(a)           The initial Gross Asset Value of any asset contributed by a
Partner to the Company shall be the gross fair market value of such asset, as
determined by the contributing Member and the Board of Managers.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values, as determined by the Board of
Managers as of the following times: (i) the acquisition of an additional
interest in the Company by any new or existing Member in exchange for more than
a deminimis Capital Contribution; (ii) the distribution by the Company to a
Member of more than a deminimis amount of property as consideration for an
interest in the Company; and (iii) the liquidation of the Company within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g); provided, however that
adjustments pursuant to clauses (i) and (ii) above shall be made only if the
Board of Managers reasonably determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members in the
Company.
 
(c)           The Gross Asset Value of any Company asset distributed to any
Member shall be adjusted to equal the gross fair market value of such asset on
the date of distribution..
 
(d)           The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m),for purposes ofSection
4.6(h) and for purposes of Section 4.4  hereof.
 
(e)           If the Gross Asset Value of an asset has been determined or
adjusted pursuant to this Section, then such Gross Asset Value shall thereafter
be adjusted by the Depreciation taken into account with respect to such asset
for purposes of computing Profits and Losses.
 
(f)           This definition of Gross Asset Value is intended to comply with
the Code, with particular adherence to the provisions of Code Section 704(b) and
the Regulations thereunder.
 
“Interest” means the entire ownership interest of a Member in the Company at any
particular time, including the right of such Member to any and all benefits to
which a Member may be entitled as provided in this Agreement and under the Act,
together with the obligations of such Member to comply with all of the terms and
provisions of this Agreement.
 
“Interest Holder” means any Person who holds an Interest, whether as a Member or
an unadmitted assignee of a Member.
 
“Majority Holders” means any Member or Members holding more than 50% of the
Voting Rights.
 
“Members” means the Initial Members and any other Person admitted to the Company
as a Member in accordance with the terms of this Agreement, so long as such
signatories and other Persons continue to be Members hereunder.
 
"Member Nonrecourse Debt" has the meaning set forth in Regulations Section
1.704-2(b)(4).
 
 
4

--------------------------------------------------------------------------------

 
 
"Member Nonrecourse Debt Minimum Gain" means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Regulations Section 1.704-2(i)(3).
 
"Member Nonrecourse Deductions" has the meaning set forth in Regulations
Sections 1.704-2(i)(1) and 1.704-2(i)(2).
 
“Negative Capital Account” means a Capital Account with a balance of less than
zero.
 
"Nonrecourse Deductions" has the meaning set forth in Regulations Section
1.704-2(b)(1).  The amount of Nonrecourse Deductions for a Fiscal Year or other
period shall be determined in accordance with the provisions of Regulations
Section 1.704-2(c).
 
“NYRR Related Member” means the NYRR Member and any Permitted Transferee of the
NYRR Member.
 
“Percentage Interest” means the Interest of a Member, expressed as a portion of
one hundred percent, which reflects the Member’s ownership interest in the
Company.  The Percentage Interest of the Members are set forth on Exhibit A
attached hereto.
 
“Permitted Transferee” means any of the following to whom any full or partial
Interest is Transferred in accordance with Section 7.1(c):  American Realty
Capital New York Recovery REIT, Inc., New York Recovery Advisors, LLC, American
Realty Capital Trust, Inc., American Realty Capital Advisors, LLC, American
Realty Capital II, LLC, American Realty Capital III, LLC or any Affiliate of any
of the foregoing.
 
“Person” means and includes an individual, corporation, partnership,
association, limited liability company, trust, estate or other entity.
 
“Profit” and “Loss” means, for each Fiscal Year or other period, an amount equal
to the Company's taxable income or loss for such Year or period, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
adjustments required or appropriate to comply with the provisions of Regulations
Section 1.704-1(b)(2) of the Regulations including, without limitation, those
provisions relating to the revaluation of assets of the Company.
 
 “Regulations” means Income Tax Regulations, including any Temporary
Regulations, promulgated under the Code, as such regulations are amended from
time to time.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subsidiary” of the Company means any other Person in which the Company, or one
or more other Subsidiaries of the Company or the Company and one or more other
Subsidiaries thereof, directly or indirectly, has more than 50% economic
ownership or voting power relating to the policies, management and affairs
thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
“Transfer” means to voluntarily or involuntarily sell, assign, encumber or
otherwise transfer all or any part of (i) an Interest, or (ii) any direct or
indirect interest in any Member, but shall not include the vesting of an
Interest in the personal representative or beneficiary, as the case may, in the
event of the death or incompetency of a Member who is an individual.
 
“Voting Rights” means the number of votes of each Member (as set forth in
Section 5.2 hereof) for purposes of voting on any matter arising under this
Agreement.


 
ARTICLE II
CONTINUATION AND NAME; OFFICE; PURPOSE; TERM

 
2.1           Continuation.  The Initial Members hereby agree to continue the
existence of the Company.  To the extent that the rights or obligations of any
Member are different by reason of any provision of this Agreement than they
would be in the absence of such provisions, this Agreement shall, to the extent
permitted by the Act, control.
 
2.2           Name of the Company.  The name of the Company shall be “ARCNYRR
CAMBR BLEECKER, LLC.”  The Company shall do business under that name and under
any other name or names which the Board of Managers elects.
 
2.3           Purpose.  The Company is organized for the purpose of owning,
holding, leasing, financing, refinancing and disposing of interests in the
Property, and for any lawful business purpose or activity which may be conducted
by a limited liability company under the Act incident to the foregoing.
 
2.4           Term.  The term (the “Term”) of the Company began upon the
acceptance of the Certificate by the office of the Delaware Secretary of State
(the “Effective Time”).  Any rule of law to the contrary notwithstanding, except
as specifically provided in this Agreement: (a) the Members shall continue as
Members hereunder; (b) no Member shall terminate or attempt to terminate this
Agreement or voluntarily take any action which would result in such termination;
and (c) no Member shall file for, pursue or seek any partition of the assets of
the Company.
 
2.5           Principal Office.  The principal office of the Company shall be
located at such place as the Board of Managers may designate.
 
2.6           Registered Agent.  The name and address of the Company’s
registered agent in the State of Delaware shall be Corporation Service Company,
2711 Centerville Road, Suite 400, Wilmington, DE 19808 or such other party as
the Board of Managers may from time to time designate.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE III
MEMBERS; CAPITAL; CAPITAL ACCOUNTS


 
3.1           Percentage Interests.  Each Member shall have Percentage Interests
as set forth in the definition of Percentage Interest in Article I hereof.
 
3.2           Capital Contributions.  Concurrently with the execution of this
Agreement, the Initial Members shall have made the initial cash Capital
Contributions set forth next to their respective names on Exhibit A.  The CAMBR
Member shall be responsible for its share of one-time organizational expenses
relating to the creation of the Company and the ongoing management of the
Company, not to exceed 4% of CAMBR Member’s Capital Contributions, paid to an
affiliate of the NYRR Member.  Such expenses shall be paid from, but not be
credited against, CAMBER Member’s Capital Contribution.  Further, such expenses
shall not change the Distributions payable to CAMBR Member as detailed in
Section 4.1.
 
3.3           Additional Capital Contributions.  No Member shall be required to
make any additional Capital Contributions to the Company with respect to such
Member’s Interest.
 
3.4           Capital Accounts.  The Company will maintain for each Member an
account to be designated its Capital Account.
 
3.5           No Interest on Capital Contributions.  Members (or assignees
thereof) shall not receive interest on any Capital Contribution.
 
3.6           Limitation on Withdrawals
.  No Member (or assignees thereof) shall have the right to demand the
withdrawal of any portion of that Member’s (or assignee’s) Capital Account at
any time, except as specifically set forth in this Agreement.
 
3.7           Loans.  Any Member may, at any time, make or cause a loan to be
made to the Company in any amount and on the terms upon which the Board of
Managers and the Member agree.
 
3.8           Additional Interests.  To the extent that the Company requires
additional funding, the Board of Managers shall have the right to cause the
Company to issue at any time after the date hereof, and for such amount and form
of consideration as the Board of Managers may determine, (i) additional
Interests or other interests in the Company (including creating other classes or
series thereof having such powers, designations, preferences and rights as may
be determined by the Board of Managers), (ii) obligations, evidences of
indebtedness or other securities or interests convertible or exchangeable into
Interests or other interests in the Company and (iii) warrants, options or other
rights to purchase or otherwise acquire Interests or other interests in the
Company and in connection therewith the Board of Managers shall have the power
to make such amendments to this Agreement,including Exhibit A, as the Board of
Managers in its discretion deems necessary or appropriate to give effect to such
additional issuance.  Notwithstanding the foregoing, each Member shall be given
the right to acquire its Percentage Interest of any of the interests referred to
in clauses (i) through (iii) above and each Member shall have twenty days to
exercise such right on a binding and irrevocable basis by written notice to the
Company (with closing to occur on a date within ten to thirty days thereafter as
specified by the Board of Managers) after it receives a notice from the Company
specifying the terms on which such interests are being offered as approved by
the Board of Managers.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE IV
PROFIT, LOSS AND DISTRIBUTIONS


 
4.1           Distributions
 
(a)           Distributions to the Members.  Distributionsshall be made at such
times as the Board of Managers shall determine in its sole discretion, but not
less often than monthly, as follows:
 
(i)           First, cash flow after payments of debt service and Property
expenses shall be paid:
 
(A)           Pari-passuto the ARC Member and the CAMBR Member as follows:
 
(1)           Commencing on the date hereof and continuing until the NYRR Member
exercises the rights set forth in Section 7.2(b), to the ARC Member, an amount
equal to an annual 7.00% return;
 
(2)           Commencing on the date hereof and continuing until the first
anniversary, to the CAMBR Member, an amount equal to an annual 6.85% return;
 
(3)           If CAMBR Member or NYRR Member does not exercise the rights set
forth in Section 7.2(a), then commencing on the first anniversary, continuing
until the third anniversary, an amount equal to an annual 6.85% return.
 
(B)           To the NYRR Member, all excess distributions after payments to the
ARC Member and Cambr Member as set forth in 4.1(a)(i)(A) above.
 
(ii)           Second, all excess cash flow after payments of debt service and
property expenses, shall be paid to the NYRR Member; and
 
(iii)           Last, if a sale of the Property occurs before the exercise of
the rights set forth in Section 7.2, all profits or losses derived from the sale
of the Property, after payment of any outstanding loans secured by the Property,
shall be distributed to all Members pro-rata, based on their Capital
Contributions. If a sale of the Property occurs after the earlier to occur of:
(x) the third anniversary of the date hereof, or (y) the exercise of any rights
under Section 7.2, then all profits or losses derived from the sale of the
Property, after payment of any outstanding loans secured by the Property, shall
be distributed to the NYRR Member.
 
4.2           Withholding.  The Company shall at all times be entitled to make
payments with respect to any Member or Assignee in amounts required to discharge
any obligation of the Company to withhold or make payments to any governmental
authority with respect to any federal, state, local, or other jurisdictional tax
liability of such Member or Assignee arising as a result of such Member’s or
Assignee’s interest in the Company.  To the extent each such payment satisfies
an obligation of the Company to withhold, with respect to any distribution to a
Member on which the Company did not withhold or with respect to any Member’s or
Assignee’s allocable share of the income of the Company, each such payment shall
be deemed to be a loan by the Company to such Member or Assignee (which loan
shall be deemed to be immediately due and payable) and shall not be deemed a
distribution to such Member or Assignee provided, however, that the Company may
require any Member to deposit with the Company the amount required to be
remitted to the taxing authority by the Company not later than four Business
Days prior to the date the Company is required to pay over the amount to the
taxing authority in order to enable the Company to meet its obligation to make a
payment for the benefit of such Member.  The amount of such payments made with
respect to such Member or Assignee, plus interest, on each such amount from the
date of each such payment until such amount is repaid to the Company at an
interest rate per annum equal to the prime rate, from time to time in effect, as
published by The Wall Street Journal or another nationally recognized
publication or service that reports such data, shall be repaid to the Company by
(a) deduction from any cash distributions made to such Member or Assignee
pursuant to this Agreement, or (b) earlier payment by such Member or Assignee to
the Company, in each case as determined by the Company in its discretion.  The
Company may, in its discretion, defer making distributions to any Member or
Assignee owing amounts to the Company pursuant to this Section 4.2 until such
amounts are paid to the Company and shall in addition exercise any other rights
of a creditor with respect to such amounts.  Each Member and Assignee agrees to
indemnify and hold harmless the Company and each of the Members and Assignees,
from and against liability for taxes, interest, or penalties which may be
asserted by reason of the failure to deduct and withhold tax on amounts
distributable or allocable to said Member or Assignee.  Any amount payable as
indemnity hereunder by a Member or Assignee shall be paid promptly to the
Company upon request for such payment from the Company, and if not so paid, the
Company shall be entitled to claim against and deduct from the Capital Account
of, or from any distribution due to, the affected Member or Assignee for all
such amounts.
 
 
8

--------------------------------------------------------------------------------

 
 
4.3           REIT Distributions.  The Company shall take, and the Board of
Managers is authorized to take, reasonable action which in the opinion of tax
counsel selected by the REIT Member, is necessary and consistent with the REIT
Member’s (or its Affiliate's) qualification as a REIT, to distribute sufficient
amounts pursuant to this Article IV to enable the REIT Member (or its Affiliate)
to pay shareholder dividends that will  (i) enable the REIT Member (or its
Affiliate) to satisfy the requirements for qualifying as a REIT under the Code
and Regulations; and (ii) enable the REIT Member (or its Affiliate that is a
REIT) to avoid any material Federal income or excise tax liability of the REIT
Member (or its Affiliate that is a REIT) as a result of its status as a REIT,
assuming for purposes of this determination that the only items on the Federal
income tax return of the REIT Member (or such Affiliate that is a REIT) are the
items shown on its Schedule K-1 received from the Company and all cash
distributions received from the Company (less a reasonable allowance for
non-deductible administrative costs) have been paid as dividends to the owners
of the REIT Member on the day after such distributions are received from the
Company.  Any distribution made pursuant to this Section 4.3 shall be made to
all Members in accordance with Section 4.1(a).
 
4.4           Allocation of Profit or Loss
 
(a)           .
 
(a)           After giving effect to the allocations required by Section 4.5 of
this Agreement, if any, and subject to the other limitations in this Article IV,
Profit and Loss for any taxable year of the Company (and items thereof) shall be
allocated to the Capital Accounts of the Members so as to produce, as nearly as
possible, Capital Account balances for the Members (taking into account all
prior allocations and distributions) which equal the amount to which the Members
would be entitled as a liquidating distribution from the Company upon a
hypothetical liquidation in which the net proceeds were distributed in
accordance with the priorities set forth in Section 4.1(a) and as if the net
proceeds available for distribution were an amount equal to the aggregate
positive balance in the Members' Capital Accounts computed after taking into
account all allocations of Profits and Losses (or items thereof) for the taxable
year, including those pursuant to this Section 4.4(a).
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           If the allocation of all or any portion of Loss for a taxable year
(or items thereof) would cause or increase a negative balance in the Adjusted
Capital Account Deficit of any Member, such Loss (or item thereof) shall be
allocated to those Members, if any, having positive remaining Adjusted Capital
Account Deficit balances.  Any remaining amount of such Partnership Losses (or
items thereof) shall be allocated as nonrecourse deductions of the Company.
 
4.5           Special Allocations.  The following special allocations of Profit
and Loss (and items thereof) shall be made in the following order:
 
(a)           Except as otherwise provided in Regulations Section 1.704-2(f),
notwithstanding any other provision of this Section 4.6, if there is a net
decrease in Company Minimum Gain with respect to any Fiscal Year, each Member
shall be specially allocated items of Company income and gain for such Year
(and, if necessary, subsequent Fiscal Years) in an amount equal to such Member’s
share of the net decrease in Company Minimum Gain, determined in accordance with
Regulations Section 1.704-2(g).  Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto.  The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2).  This Section 4.5(a) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.
 
(b)           Except as otherwise provided in Regulations Section 1.704-2(i)(4),
notwithstanding any other provisions of this Section 4.5, if there is a net
decrease in Member Nonrecourse Debt Minimum Gain attributable to a Member
Nonrecourse Debt during any Fiscal Year, each Person who has a share of the
Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Company income and gain for such Year (and, if
necessary, subsequent Fiscal Years) in an amount equal to such Member's share of
the net decrease in Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(4).  Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto.  The items to be so allocated shall be determined in
accordance with Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2).  This
Section 4.5(b) is intended to comply with the minimum gain chargeback
requirement in Regulations Section 1.704-2(i)(4) and shall be interpreted
consistently therewith.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           In the event any Member unexpectedly receives any adjustments,
allocations or distributions described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 4.5(c) shall be made if and only to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Section 4.5 have been tentatively made as
if this Section 4.5(c) were not in this Agreement.
 
(d)           In the event any Member has a deficit Capital Account at the end
of any Company Fiscal Year which is in excess of the sum such Member is
obligated, or is deemed to be obligated, to restore pursuant to the next-to-last
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such
Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 4.5(d) shall be made if and only to the extent that
such Member would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Section 4.5 have been tentatively made as
if this Section 4.5(d) and Section 4.5(c) were not in this Agreement.
 
(e)           In the event that the Profits available to be allocated to the
Members for any Fiscal Year pursuant to Section 4.5 are less than the maximum
amount otherwise allocable to them pursuant thereto, then there shall be
specially allocated to the Members items of Company income and gain equal to
such maximum amount.
 
(f)           Nonrecourse Deductions for any Fiscal Year or other period shall
be specially allocated among the Members in the same manner as if they were
Losses for such Year or period.
 
(g)           Any Member Nonrecourse Deductions for any Fiscal Year shall be
specially allocated to the Member who bears the economic risk of loss with
respect to the Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable in accordance with Regulations Section
1.704-2(i)(1).
 
(h)           To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Sections 1.704-1(b)(2)(iv)(m) (2) or (4) to be taken
into account in determining Capital Accounts as the result of a distribution to
a Member in complete liquidation of such Member's Interest in the Company, the
amount of such adjustment to the Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be so adjusted.
 
(i)           Notwithstanding the foregoing, all depreciation related to the
Property shall be allocated to the NYRR Member unless such NYRR Member elects to
allocate depreciation pro rata to the Members based on the initial capital
contributions.
 
 
11

--------------------------------------------------------------------------------

 
 
4.6           Curative Allocations.  The allocations set forth in Section 4.5,
other than Section 4.5(e) (the "Regulatory Allocations"), are intended to comply
with certain requirements of the Regulations.  It is the intent of the Members
that, to the extent possible, all Regulatory Allocations shall be offset either
with other Regulatory Allocations or with special allocations of other items of
Company income, gain, loss, or deduction pursuant to this
Section4.6.  Therefore, notwithstanding any other provision of this Section
4.6  (other than the Regulatory Allocations), the Board of Managers shall make
such offsetting special allocations of Company income, gain, loss, or deduction
in whatever manner it determines appropriate so that, after such offsetting
allocations are made, each Member's Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Member would have had if the
Regulatory Allocations were not part of this Agreement and all Company items
were allocated pursuant to Sections4.4, and4.7.  In exercising its discretion
under this Section4.6, the Board of Managers shall take into account future
Regulatory Allocations under Sections 4.5(a) and 4.5(b) that, although not yet
made, are likely to offset other Regulatory Allocations previously made under
Sections 4.5(f) and 4.5(g).
 
4.7           Section 704(c) Allocations
 
(a)           In accordance with Code Section 704(c) and the Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company shall, solely for tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Company for Federal income tax purposes
and its initial Gross Asset Value (computed in accordance with the definition of
"Gross Asset Value" above).  In the event the Gross Asset Value of any Company
asset is adjusted pursuant to any provision of this Agreement in accordance with
such definition, subsequent allocations of income, gain, loss and deduction with
respect to such asset shall take into account any variation between the adjusted
basis of such asset for Federal income tax purposes and its Gross Asset Value in
the same manner as under Code Section 704(c) and the Regulations
thereunder.  Anything in this Agreement to the contrary notwithstanding, the
variation between the book value of the amount credited as the Capital
Contribution of the Cambr Member under Section 3.2 and the adjusted income tax
basis of that contribution shall be eliminated over the shortest time period
possible and the NYRR Member is authorized to make such election, or adopt such
accounting or other method, in respect of such variation on behalf of the
Company as will carry out the foregoing including, without limitation, the
traditional method with curative allocations.  Any other elections or other
decisions relating to such allocations shall be made by the Board of Managers in
its sole discretion. Allocations pursuant to this Section 4.7(a) are solely for
purposes of Federal, state, and local taxes and shall not affect, or in any way
be taken into account in computing, any Member’s Capital Account or share of
Profits, Losses or other items, or distributions pursuant to any provision of
this Agreement.
 
(b)           Any elections or other decisions relating to such allocations
shall be made by the tax matters partner (as designated in Section 9.4), in any
manner that reasonably reflects the purpose and intention of this
Agreement.  Allocations pursuant to this Section 4.7 are solely for federal
income tax purposes and shall not affect, or in any way be taken into account in
computing, any Member’s Capital Account or share of Profits, Losses, other
items, or distributions pursuant to any other provision of this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)           Except as otherwise provided in this Agreement, all items of
Company income, gain, loss, deduction, and any other allocations not otherwise
provided for shall be divided among the Members in the same proportions as they
share Profits and Losses, as the case may be, for the year.
 
4.8           Liquidation and Dissolution; Other Tax Matters
.
(a)           If the Company is liquidated, the assets of the Company shall be
distributed in accordance with Section 8.2.
 
(b)           No Interest Holder shall be obligated to restore a Negative
Capital Account.
 
(c)           All Profit and Loss shall be allocated, and all distributions
shall be made to the Persons shown on the records of the Company to have been
Interest Holders as of the last day of the Fiscal Year for which the allocation
or distribution is to be made.  Notwithstanding the foregoing, if there is a
Transfer or modification of an Interest during the taxable year, there shall be
allocated to each Member which held the transferred and/or modified Interest
during the fiscal year of the transfer and/or modification the product of (a)
the Company’s Profit or Loss (and all items thereof) allocable to such
transferred and/or modified Interest for such fiscal year, and (b) a fraction,
the numerator of which is the number of days such Member held the transferred
and/or modified Interest during such fiscal year, and the denominator of which
is the total number of days in such fiscal year; provided, however, that (x) the
Board of Managers may, in its discretion, allocate such Profits or Losses (and
items thereof) by closing the books of the Company immediately after the
transfer and/or modification of an Interest, and (y) shall allocate such Profit
and Loss (and items thereof) by closing the books of the Company immediately
after the transfer and/or modification of an Interest if requested, in writing
within thirty days following the close of the Company’s taxable year or other
period, by all holders of the transferred/modified Interest during such taxable
year or other period.  Such allocations shall be made without regard to the
date, amount or receipt of any distributions which may have been made with
respect to such reduced, transferred and/or modified Interest.
 
(d)           The Board of Managers is hereby authorized, upon the written
advice of the Company’s tax counsel, to amend this Article IV and the defined
terms in Article I to comply with the Code and the Regulations promulgated under
Code Section 704; provided, however, that no amendment shall materially affect
the economic interest (including any allocations and distributions) of an
Interest Holder without the Interest Holder’s prior written consent.
 
(e)           Reporting.  All of the Members shall file their separate federal,
state and local income tax returns strictly in accordance with the information
provided to them by the Company on their separate Form K-1 and no Member shall
file a Form 8082 with respect to any “partnership item” of the Company within
the meaning of Code Section 6231(a).
 
(f)           Neither the Company nor any Partner shall take any action that
would result in the Company being taxed as other than a "partnership" for
Federal income tax purposes, including (but not limited to) electing to be taxed
as other than a "partnership" by making such an election on Form 8832, "Entity
Classification Election."
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE V
RIGHTS AND DUTIES OF MEMBERS
 
5.1           Power and Authority of Members.  Unless delegated such power in
accordance with Section 6.4, no Member shall, in its capacity as such, have the
authority or power to act for or on behalf of the Company in any manner, to do
any act that would be (or could be construed as) binding on the Company, or to
make any expenditures on behalf of the Company, and the Members hereby consent
to the exercise by the Board of Managers of the powers and rights conferred on
it by law and by this Agreement.
 
5.2           Voting Rights.  Except for the ARC Member, which shall have no
Voting Rights, and except as specifically set forth in this Agreement or as
otherwise required by applicable law,the NYRR Member and the CAMBR Member shall
have that number of Voting Rights as equals such Member’s Percentage Interest
stated without a percentage symbol (e.g., a Member who has a 20% Percentage
Interest in the Company shall have twenty Voting Rights).
 
5.3           Liability of Members.  Except as otherwise required by applicable
law or as expressly set forth in this Agreement, no Member shall have any
personal liability whatever in such Member’s capacity as a Member, whether to
the Company, to any of the other Members, to the creditors of the Company or to
any other third party, for the debts, obligations and liabilities of the
Company, whether arising in contract, tort or otherwise (including without
limitation those arising as member, owner or shareholder of another company,
partnership or entity).  Under the Act, a member of a limited liability company
may, under certain circumstances, be required to return amounts previously
distributed to such member.  It is the intent of the Members that no
distribution to any Member pursuant to this Agreement shall be deemed to
constitute money or other property paid or distributed in violation of the Act,
and the Members agree that each such distribution shall constitute a compromise
of the Members within the meaning of Section 18-502(b)of the Act, and the Member
receiving such distribution shall not be required to return to any Person any
such money or property.  If, however, any court of competent jurisdiction holds
that, notwithstanding the provisions of this Agreement, any Member is obligated
to make any such payment, such obligation shall be the obligation of such Member
and not of the other Members.
 
5.4           Books and Records.  The Company shall keep (a) correct and
complete books and records of account, (b) minutes of the proceedings of
meetings of the Members, the Board of Managers and any committee thereof, and
(c) a current list of the Managers and Officers.  Any Member, in person or by
attorney or other agent, shall, upon written demand, have the right during the
usual hours for business to inspect the Company’s books and records, and to make
copies of extracts therefrom.  In every instance where an attorney or other
agent shall be the Person who seeks the right to inspection, the demand shall be
accompanied by a power of attorney or such other writing that authorizes the
attorney or other agent to so act on behalf of the Member.  The Board of
Managers may require, as a condition to any such inspection, that the Person
seeking the right of inspection execute a confidentiality agreement in the form
submitted to such Person on behalf of the Board of Managers.
 
 
14

--------------------------------------------------------------------------------

 
 
5.5           Meetings of Members
 
(a)           Meetings.  Meetings of Members may be called for any purpose and
may be held at such time and place, within or without the State of Delaware, as
shall be stated in a notice of meeting or in a duly executed waiver of notice
thereof.  Such meetings may be called at any time by the Majority Holders and a
majority of the Managers or by the Chief Executive Officer.  Meetings are not
required to be held on an annual or any other periodic basis.
 
(b)           Notice.  Whenever Members are required or permitted to take action
at a meeting, written or printed notice stating the place, date, time, and, in
the case of special meetings, the purpose or purposes, of such meeting, shall be
given to each Member entitled to vote at such meeting and to each Manager not
less than three Business Days nor more than forty-five days before the date of
the meeting.  Attendance of a Person at a meeting shall constitute a waiver of
notice of such meeting, except when the Person attends for the express purpose
of objecting at the beginning of the meeting to the transaction of any business
because the meeting is not lawfully called or convened.
 
(c)           Quorum.  Members holding a majority of the Voting Rights entitled
to vote, present in person or represented by proxy, shall constitute a quorum at
all meetings of the Members.
 
(d)           Vote Required.  The affirmative vote of the Members holding a
majority of the Voting Rights present in person or represented by proxy at a
duly called meeting and entitled to vote on the subject matter shall be the act
of the Members, unless the question is one upon which by express provisions of
an applicable law or of this Agreement a different vote is required, in which
case such express provision shall govern and control the decision of such
question.
 
(e)           Proxies.  Each Member entitled to vote at a meeting of Members or
any class of Members or to express consent or dissent to any action in writing
without a meeting may authorize another person or persons to act for him or her
by proxy, but no such proxy shall be voted or acted upon after three years from
its date, unless the proxy provides for a longer period.  At each meeting of
Members or any class of Members, and before any voting commences, all proxies
filed at or before the meeting shall be submitted to and examined by the
Secretary or a person designated by the Secretary, and no Voting Rights may be
represented or voted under a proxy that have been found to be invalid or
irregular.
 
(f)           Action by Written Consent.  Any action required to be taken at any
annual or special meeting of Members, or at any meeting of any class of Members,
or any action that may be taken at any annual or special meeting of such Members
or class of Members, may be taken without a meeting, without prior notice and
without a vote, if a consent or consents in writing, setting forth the action so
taken and bearing the dates of signature of the Members who signed the consent
or consents, shall be signed by Members holding not less than a majority of the
Voting Rights and shall be delivered to the Company by delivery to the Company’s
principal place of business, or an officer or agent of the Company having
custody of the book or books in which proceedings of meetings of the Members are
recorded.  Any action taken pursuant to such written consent or consents of the
Members shall have the same force and effect as if taken by the Members at a
meeting of the Members.
 
 
15

--------------------------------------------------------------------------------

 
 
(g)           Record Dates.  For purposes of determining the Members entitled to
notice of or to vote at a meeting of Members or any class of Members or to give
written consent without a meeting, the Board of Managers may set a record date,
which shall not be less than two nor more than sixty days before (a) the date of
the meeting or (b) in the event that approvals are sought without a meeting, the
date by which Members are requested in writing by the Board of Managers to give
such approvals.
 
(h)           Telephonic Participation.  Members may participate in and act at
any meeting of Members through the use of a conference telephone or other
communications equipment by means of which all Persons participating in the
meeting can hear each other, and participation in the meeting pursuant to this
Section 5.5 shall constitute presence in person at the meeting.
 
ARTICLE VI
MANAGEMENT:  RIGHTS, POWERS, AND DUTIES


 
6.1           Board of Managers.
 
(a)           Establishment.  There is hereby established a committee (the
“Board of Managers”) comprised of natural Persons (the “Managers”) having the
authority and duties set forth in this Agreement.
 
(b)           Management.
 
(i)           Powers of the Board.  The business and affairs of the Company
shall be managed by or under the direction of the Board of Managers, except as
otherwise expressly provided in this Agreement.  Subject to Sections 6.7 and
11.4, the Board shall have full, exclusive and complete discretion to manage and
control the business and affairs of the Company, to make all decisions affecting
the business and affairs of the Company and to take all actions as it deems
necessary or appropriate, in its discretion, to accomplish the purposes of the
Company as set forth herein, including without limitation to borrow money, grant
security interests in the Company’s assets, confess judgment on behalf of the
Company and agree to binding arbitration on behalf of the Company.  A Member, as
such, shall not take part in, or interfere in any manner with, the management,
conduct or control of the business and affairs of the Company, and shall not
have any right or authority to act for or bind the Company.  Only those Managers
and Officers who are specifically authorized from time to time by a majority of
the Managers shall have the right and authority to act for or bind the Company.
 
(ii)           Board Action.Actions by the Board of Managers shall require
approval by a majority of the full Board of Managers.  Except as such power is
delegated by a majority of the full Board of Managers, no Manager acting alone,
or with any other Managers, shall have the power to act for or on behalf of, or
to bind the Company.  Each Manager shall be a “manager” (as that term is defined
in the Act) of the Company, but, notwithstanding the foregoing, no Manager shall
have any rights or powers beyond the rights and powers granted to such Manager
in this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
(c)           Composition of the Board of Managers.
 
(i)           The number of Managers shall initially be three.  All Managers
shall be elected (including election following removal, resignation or death) in
the manner set forth in this Section 6.1(c).  The Managers shall be elected as
follows:
 
(A)           The NYRR Member shall be entitled to elect one individual as
Manager, who shall be designated as the Chairman, provided, however, in the
event the NYRR Member exercises the rights set forth in Section 7.2(b), the NYRR
Member shall be entitled to elect two individuals as Managers, one of whom shall
be designated as the Chairman;
 
(B)           The ARC Member shall be entitled to elect one individual as a
Manager; and
 
(C)           The CAMBR Member shall be entitled to elect one individual as a
Manager.
 
Each Manager elected shall hold office until a successor is duly elected and
qualified or until his earlier death, resignation, or removal as herein
provided.  The Initial Members of the Board of Managers are:  Nicholas S.
Schorsch, William M. Kahane and Allen Skolnick.
 
(ii)           The Member that is entitled to elect a Manager may at any time
remove (and replace) with or without cause the Manager that it is entitled to
elect pursuant to (c)(i) above.  A Member who removes a Manager shall promptly
provide notice to the other Members of such removal and of the replacement for
such Manager.
 
(iii)           Any Manager of the Company may resign at any time by giving
written notice to the Chairman or the Secretary of the Company.  The resignation
of any Manager shall take effect upon receipt of notice thereof or at such later
time as shall be specified in such notice, and, unless otherwise specified
therein, the acceptance of such resignation shall not be necessary to make it
effective.  Subject to, and as limited by the express provisions of this
Agreement, any vacancy or vacancies in the Board of Managers caused by any such
resignation may be filled in the manner provided in Section 6.1(c)(i).
 
(d)           Meetings of the Board.
 
(i)           Regular meetings of the Board of Managers may be held at such
place, within or without the State of Delaware, as shall from time to time be
determined by the Board of Managers.  Special meetings of the Board of Managers
may be called by or at the request of the Chairman or upon the written request
of at least two Managers.  Notice of each such meeting shall be sent via
electronic mail, telecopier, personal delivery or by telephone, to each Manager
at least two Business Days (or such shorter time, as the Chairman determines is
required by applicable circumstances, provided that reasonable good faith
efforts are made to contact each Manager prior to such meeting) before the date
on which the meeting is to be held.  Each such notice shall state the time and
place of the meeting and the purposes thereof.
 
 
17

--------------------------------------------------------------------------------

 
 
(ii)           Any Manager or any member of a committee of the Board of Managers
who is present at a meeting shall be conclusively presumed to have waived notice
of such meeting except when such member attends for the express purpose of
objecting at the beginning of the meeting to the transaction of any business
because the meeting is not lawfully called or convened.  Any Manager or member
of a committee so present shall be conclusively presumed to have assented to any
action taken unless his or her dissent shall be entered in the minutes of the
meeting or unless his or her written dissent to such action shall be filed with
the person acting as the secretary of the meeting before the adjournment thereof
or shall be sent to the Company, to the attention of the Secretary of the
Company, by notice given in accordance with Section 11.3 within five Business
Days after the adjournment of the meeting.  Such right to dissent shall not
apply to any Manager or member of a committee who voted in favor of such action
or who otherwise approved such action in writing.
 
(iii)           Members of the Board of Managers and any committee thereof may
participate in and act at any meeting of Managers or committee through the use
of a conference telephone or other communications equipment by means of which
all persons participating in the meeting can hear each other, and participation
in the meeting pursuant to this Section 6.1(d) shall constitute presence in
person at the meeting.
 
(iv)           Unless otherwise restricted by this Agreement or the Act, any
action required or permitted to be taken at any meeting of the Board of
Managers, or of any committee thereof, may be taken without a meeting if a
majority of the Managers or members of the committee thereof, as the case may
be, consent thereto in writing, and the writing or writings are filed with the
minutes of proceedings of the Board of Managers or committee.
 
(v)           Any Manager or any member of a committee of the Board of Managers
who is not present at a meeting or who attends for the express purpose of
objecting at the beginning of the meeting to the transaction of any business
because the meeting is not lawfully called or convened, may object that an
action at such meeting (x) is not within the scope of the purpose of such
meeting as such purpose was specified in the notice of such meetings, and (y)
is, as a result, not validly approved by the committee or the Board, provided
however that such Manager or member shall be conclusively presumed to have
assented to such action as having been validly taken at such meeting unless his
or her objection shall be sent to the Company, to the attention of the Secretary
of the Company, by notice given in accordance with Section 11.3 within five
Business Days after such Manager or member receives written notice of such
action taken at such meeting.
 
6.2           Committees of the Board.  The Board of Managers may by resolution
designate from among the Managers one or more committees, each of which shall be
comprised of one or more Managers.  Any Board committee, to the extent provided
in any resolution of the Board of Managers, shall have and may exercise any and
all of the authority of the Board of Managers, subject to the limitations set
forth in the Act or in the establishment of the committee, provided, however,
that no committee may take any action requiring approval in accordance with
Section 6.7, without obtaining such approval.  Any members of a committee may be
removed, or any authority granted thereto may be revoked, at any time for any or
no reason by a majority of the Board of Managers in its sole discretion.  Each
committee of Managers may fix its own rules of procedure and shall hold its
meetings as provided by such rules, except as may otherwise be provided in this
Agreement or by a resolution of the Board of Managers designating such
committee.
 
 
18

--------------------------------------------------------------------------------

 
 
6.3           Officers.
 
(a)           The Company shall have such individuals as officers (“Officers”)
as may be elected by the Board of Managers.  The Officers of the Company shall
consist of a Chief Executive Officer, Chief Financial Officer/Treasurer and a
Secretary.  In the discretion of the Board of Managers, the Officers may also
include a President, one of the Vice Presidents, one or more Assistant
Secretaries, or such other Officers as may be appointed by the Board of
Managers.  One person may hold, and perform the duties of, any two or more of
such offices.  Compensation of Officers shall be fixed by the compensation
committee of the Board of Managers from time to time.  Any Officer may be
removed, with or without cause, at any time by the Board of Managers.  In its
discretion, the Board of Managers may choose not to fill any office for any
period as it may deem advisable.
 
(b)           Each Officer shall be a “manager” (as that term is used in the
Act) of the Company, but, notwithstanding the foregoing, no Officer shall have
any rights or powers beyond the rights and powers granted to such Officer in
this Agreement or by the Board of Managers.
 
(c)           The individuals listed below shall serve in the following offices
until resignation or removal or replacement by the Board of Managers:
 


Name
Office
   
Nicholas S. Schorsch
Chairman/Chief Executive Officer
   
William M. Kahane
President
   
Brian S. Block
Chief Financial Officer/Treasurer/Secretary

 
6.4           Further Delegation of Authority.  The Board of Managers may, from
time to time, delegate to any Person (including any Member or Officer of the
Company or any Manager) such authority and powers to act on behalf of the
Company as it shall deem advisable in its sole discretion.  Any delegation
pursuant to this Section 6.4 may be revoked at any time and for any reason or no
reason by the Board of Managers in its sole discretion.
 
6.5           Fiduciary Duties.  Subject to, and as limited by the provisions of
this Agreement, the Managers and the Officers, in the performance of their
duties as such, shall owe to the Members duties of loyalty and due care of the
type owed under the laws of the State of Delaware by directors and officers to
the Members of a corporation incorporated under the laws of the State of
Delaware.  The provisions of this Agreement, to the extent that they restrict
the duties (including fiduciary duties) and liabilities of a Manager or Officer
otherwise existing at law or in equity, are agreed by the Members to replace
such duties and liabilities of such Manager or Officer.
 
 
19

--------------------------------------------------------------------------------

 
 
6.6           Performance of Duties; Liability of Managers and Officers.  In
performing his or her duties, each of the Managers and the Officers shall be
entitled to rely in good faith on the provisions of this Agreement and on
information, opinions, reports, or statements (including financial statements
and information, opinions, reports or statements as to the value or amount of
the assets, liabilities, Profits or Losses of the Company or any facts pertinent
to the existence and amount of assets from which distributions to Members might
properly be paid), of the following other Persons or groups:  (a) one or more
Officers or employees of the Company; (b) any attorney, independent accountant,
or other Person employed or engaged by the Company; or (c) any other Person who
has been selected with reasonable care by or on behalf of the Company, in each
case as to matters which such relying Person reasonably believes to be within
such other Person’s professional or expert competence.  The preceding sentence
shall in no way limit any Person’s right to rely on information to the extent
provided in Section 18-406 of the Act.  No individual who is a Manager of the
Company shall be personally liable under any judgment of a court, or in any
other manner, for any debt, obligation, or liability of the Company, whether
that liability or obligation arises in contract, tort, or otherwise, solely by
reason of being a Manager of the Company.
 
6.7           Change in Purpose.  Notwithstanding anything in this Agreement to
the contrary, the Company shall not, without the express written consent (which
may be granted or withheld in such Person’s sole discretion) of both the Initial
Members change the purpose of any Company Related Entity or cause or permit any
Company Related Entity to engage in any other business not directly related to
the purpose of the Company.
 
6.8           Competing Activities.  The Members and their Affiliates may engage
in any activities even if competitive with those of the Company and shall have
no obligation to offer any investment opportunities to the Company.
 
6.9           Restrictions Relating to the Classification of the REIT Member as
a Real Estate Investment Trust.
 
(a)           Notwithstanding any other provisions of this Agreement, or any
non-mandatory provision of the Act, any action of the Board of Managers or any
decision by the Board of Managers to refrain from acting on behalf of the
Company, based on an opinion of tax counsel selected by the Board of Managers
that such action or omission is necessary or advisable in order to: (i) protect
the ability of the REIT Member (or its Affiliate) to continue to qualify as a
real estate investment trust (a “REIT”) under the Code, or (ii) avoid the REIT
Member incurring any material taxes under Section 857 or Section 4981 of the
Code, is expressly authorized under this Agreement and is deemed approved by all
of the Members.
 
(b)           At any time when a direct or indirect beneficial interest in the
Company is owned by an entity that has elected to be taxed as a REIT under the
Code, neither the Company nor any Subsidiary shall without the prior written
consent of the REIT Member: (i) acquire any asset that is not described in
Section 856(c)(4)(a) of the Code or any successor provision; (ii) enter into a
loan secured by an interest in real property in which the Company would receive
income from a "shared appreciation provision" as defined in Section 856(j)(5) of
the Code; (iii) enter into a loan in which the interest income depends, directly
or indirectly, in whole or in part, on the income or profits of any person for
purposes of Section 856(f) of the Code; (iv)  enter into any lease involving
real property where any portion of the rents would be excluded from the
definition of "rents from real property" under Section 856(d)(2) of the Code; or
(v)  sell any property which, when sold, would constitute property described in
Section 1221(1) of the Code, except when the net selling price is less than
$10,000.  Notwithstanding the foregoing, if any of the provisions of Sections
856 or 857 of the Code are amended so that one of the requirements in clauses
(i) through (v) above becomes irrelevant to the qualification of a REIT as a
REIT under the Code and will not cause adverse tax consequences to a REIT if the
requirement is not complied with, such provision shall no longer apply to the
Company.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE VII
LIMITATIONS ON TRANSFERS OF INTERESTS AND WITHDRAWALS OF MEMBERS


 
7.1           Limitation on Transfer; Substitution
 
(a)           No Member may Transfer such Member’s Interest unless either
(i) the other Member approves such Transfer, or (ii) such Transfer is pursuant
to Sections 7.1(c) or 7.2 below.  Notwithstanding the foregoing, no Transfer of
a Member’s Interest (or assignment of a Member’s Interest that would be treated
as a transfer of a partner’s interest under Rev. Rul. 77-137, 1977-1 C.B. 178)
shall be permitted if the effect of such Transfer would adversely affect the
ability of the REIT Member (or its Affiliate) to continue to qualify as a REIT.
 
(b)           If any Interest is Transferred in accordance with the above
clauses, the transferee shall thereupon become a Member.  The Company shall,
upon substitution, thereafter make all further distributions on account of the
Interest so transferred to the transferee for such time as the Interest is
transferred on its books in accordance with the above provisions.  Any Person so
admitted to the Company as a Member shall be subject to all provisions of this
Agreement as if originally a party hereto.
 
(c)           Any Member may Transfer all or any part of its Interest in the
Company, without compliance with Sections 7.1or 7.2, to a Permitted Transferee
of such Member; provided that prior to such Transfer,(i) such Member and the
Permitted Transferee execute such documentation as the Board of Managers shall
require in connection therewith; and (ii) such Member complies with Section 7.3,
unless waived in writing by the Company.
 
7.2           Redemption Provisions
.
(a)           Following the third anniversary of the date hereof, the NYRR
Member may elect to purchase all of the CAMBR Member’s Interest in the Company
at a price equal to (i) if the NYRR Member is simultaneously selling NYRR
Member’s Interest in the Company to a third party, CAMBR Member’s pro-rata share
of the purchase price for all the Interests in the Company, based on the Capital
Contributions or (ii) if NYRR Member is not simultaneously selling NYRR Member’s
Interest in the Company, the CAMBR Member’s initial capital contribution and any
accrued but unpaid distributions pursuant to Section 4.1.  Notwithstanding the
foregoing, the Members may, by mutual agreement not to be unreasonably withheld,
extend the NYRR Member’s option to purchase all of the Camber Member’s Interest
in the Company by one year, provided the CAMBR Member shall receive a annual
return equal to the amount set forth in Section 4.1(a)(i)(A)(2) above.
 
 
21

--------------------------------------------------------------------------------

 
 
(b)           Following the date hereof, the NYRR Member may elect to purchase
all of the ARC Member’s Interest in the Company at a price equal to (i) if the
NYRR Member is simultaneously selling NYRR Member’s Interest in the Company to a
third party, ARC Member’s pro-rata share of the purchase price for all the
Interests in the Company, based on the Capital Contributions or (ii) if NYRR
Member is not simultaneously selling NYRR Member’s Interest in the Company, the
ARC Member’s initial capital contribution and any accrued but unpaid
distributions pursuant to Section 4.1.
 
(c)           Closing.  Any Members participating in a sale of an Interest
pursuant to Section 7.2 shall cooperate in consummating the sale of the Interest
as contemplated hereby and shall take all actions necessary, proper or advisable
in connection therewith as are reasonably requested by the other Member,
including, but not limited to, the provision of representations, warranties,
covenants and indemnities made pro rata by such Members in accordance with their
relative ownership interests.
 
7.3           Compliance with Securities Laws.  The Members acknowledge and
confirm that their Interests constitute securities which have not been
registered under any federal or state securities laws by virtue of exemptions
from the registration provisions thereof and consequently cannot be sold except
pursuant to appropriate registration or exemption from registration as
applicable.  No transfer or assignment of all or any part of an Interest (except
a transfer upon the death, incapacity or Bankruptcy of a Member or to his
personal representative and beneficiaries), including, without limitation, any
transfer of a right to distributions, Profit or Loss to a Person who does not
become a Member, may be made unless the Company is provided with an opinion of
counsel acceptable to the Board of Managers (both as to the identity of the
counsel and the substance of the opinion) to the effect that such transfer or
assignment (a) may be effected without registration under the Securities Act,
and (b) does not violate any applicable federal or state securities laws
(including any investment suitability standards) applicable to the Company.
 
ARTICLE VIII
DISSOLUTION, LIQUIDATION AND TERMINATION OF THE COMPANY


 
8.1           Dissolution
.
(a)           The Company shall be dissolved upon the first to occur of either
of the following events:
 
(i)           the determination of the Board of Managers to dissolve; or
 
(ii)           any event requiring dissolution under the Act.
 
 
22

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, to the extent permitted under the Act, at any
time after the occurrence of an event specified in Section 8.1(a)(ii) above, the
Members may continue the Company by taking such actions as are required under
the Act to avoid dissolution.
 
(b)           Dissolution of the Company shall be effective on the day on which
the event occurs giving rise to the dissolution, but the Company shall not
terminate until the Company's Certificate of Formation shall have been canceled
and the assets of the Company shall have been distributed as provided in Section
8.2 below.  Notwithstanding the dissolution of the Company prior to the
termination of the Company, as aforesaid, the business of the Company and the
affairs of the Members, as such, shall continue to be governed by this
Agreement.
 
(c)           The Bankruptcy, dissolution, death or adjudication of incompetency
of a Member shall not cause the dissolution of the Company.  No Member shall
have the right to withdraw as a Member other than pursuant to a Transfer in
accordance with this Agreement.  In the event of any other withdrawal of a
Member, the Member shall only be entitled to Company distributions distributable
to such Member but not actually paid to him prior to such withdrawal and shall
not have any right to have its Company interest purchased or paid for.
 
8.2           Liquidation
 
(a)           Upon dissolution of the Company, the Board of Managers shall cause
the cancellation of the Certificate in accordance with Section 8.3, liquidate
the assets of the Company and apply and distribute the proceeds thereof as
contemplated by this Agreement.  As soon as possible after the dissolution of
the Company, a full account of the assets and liabilities of the Company shall
be taken, and a statement shall be prepared by the independent accountants then
acting for the Company setting forth the assets and liabilities of the
Company.  A copy of such statement shall be furnished to each of the Members
within ninety days after such dissolution.  Thereafter, the assets shall be
liquidated as promptly as possible and the proceeds thereof shall be applied to
the payment of the expenses of liquidation and the debts of the Company.  Any
reserves shall be established or continued which the Board of Managers deems
reasonably necessary for any contingent or unforeseen liabilities or obligations
of the Company or its liquidation.  Such reserves shall be held by the Company
for the payment of any of the aforementioned contingencies, and at the
expiration of such period as the Board of Managers shall deem advisable, the
Company shall distribute the balance thereafter remaining in the manner provided
in Section 4.1(a).
 
(b)           Upon dissolution of the Company, each Member shall look solely to
the assets of the Company for the return of its investment, and if the Company's
assets remaining after payment and discharge of debts and liabilities of the
Company, including any debts and liabilities owed to any one or more of the
Members, is not sufficient to satisfy the rights of a Member, it shall have no
recourse or further right or claim against the Board of Managers or any other
Member.
 
8.3           Filing of Certificate of Cancellation
.  If the Company is dissolved, the Members shall promptly file a Certificate of
Cancellation with the office of the Delaware Secretary of State.  If there are
no remaining Members, the Certificate shall be filed by the last Person to be a
Member; if there are no remaining Members, or a Person who last was a Member,
the Certificate shall be filed by the legal or personal representatives of the
Person who last was a Member.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE IX
ACCOUNTING AND TAX MATTERS
 
9.1           Bank Accounts.  All funds of the Company shall be deposited in a
bank account or accounts opened in the Company’s name.  The Board of Managers
shall determine the institution or institutions at which the accounts will be
opened and maintained, the types of accounts, and the Persons who will have
authority with respect to the accounts and the funds therein.
 
9.2           Annual Accounting Period.  The Fiscal Year of the Company shall be
its taxable year.  The Company’s taxable year shall be the calendar year,
subject to the requirements and limitations of the Code.
 
9.3           Reports.  Within one hundred days after the end of each taxable
year of the Company, the Board of Managers shall use commercially reasonable
efforts to cause to be sent to each Person who was an Interest Holder at any
time during the taxable year then ended an accounting of the affairs of the
Company for the taxable year then ended including final tax information
(including federal Form K-1 and comparable state forms) concerning the Company
which is necessary for preparing the Interest Holder’s income tax returns for
that year.
 
9.4           Tax Matters Member.  The NYRR Member is designated as the tax
matters partner of the Company, as defined in Section 6231(a)(3) of the
Code.  The tax matters partner is authorized to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by tax authorities, including resulting administrative and judicial proceedings,
and to expend Company funds for professional services and costs associated
therewith.  Each Member agrees to cooperate with the tax matters partner and to
do or refrain from doing any or all things reasonably required by the tax
matters partner to conduct such proceedings, including, without limiting the
foregoing, providing any powers of attorney, consents or waivers, including
conflict waivers, requested by the tax matters partner in its sole discretion in
connection with any tax examination or proceeding.  The tax matters partner, in
its sole discretion, is authorized to undertake, or to refrain from undertaking,
any action permitted or required to be taken by a tax matters partner acting on
behalf of the Company including, but not limited to, consenting to an extension
of the statue of limitations with respect to “partnership items” of the Company,
filing a request for an administrative adjustment on behalf of the Company with
the Internal Revenue Service (or other taxing authority), and settling any
Company tax controversy with the Internal Revenue Service (or other taxing
authority).
 
9.5           Tax Elections
 
(a)           The Company shall make the election under Section 754 of the Code
to adjust the basis of the Company’s property in the case of a transfer of an
Interest, if the transferee becomes a substitute Member, and the transferee
requests that the Members make the election, in writing, not later than thirty
days after the close of the taxable year in which the event giving rise to the
adjustment for which an election is needed occurs.
 
 
24

--------------------------------------------------------------------------------

 
 
(b)           The Company shall prepare or cause to be prepared all federal,
state and local income tax or other tax returns required to be filed by the
Company and shall file all such tax returns on or before the due date for such
returns (taking into account any valid extensions).  The Company shall remit the
full amount of any taxes required to be paid with any such return.
 
9.6           Change in Business Form.  The Board of Managers may convert the
Company into another form of legal entity (including a corporation) at any time,
and in which event all or a portion of the Interests may either be combined into
a single class or type of equity and/or the rights and preferences of all or a
portion of the Interests may be preserved as nearly as possible under such new
structure.  Each Member shall take all actions and enter into such agreements as
reasonably requested by the Board of Managers to effectuate any such
restructuring and reflect any restrictions or conditions applicable to the
Interests that are received in such restructuring (including forfeiture,
repurchase and escrow related provisions for the purpose of replicating the
terms and conditions of any securities that are not vested or entitled to share
in the distributions of the Company).
 
ARTICLE X
LIABILITY, EXCULPATION AND INDEMNIFICATION


 
10.1           Liability.  Except as otherwise provided by the Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Covered Person shall be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a Covered
Person.
 
10.2           Exculpation
.
(a)           No Covered Person shall be liable to the Company or any other
Covered Person for any loss, damage or claim incurred by reason of any act or
omission performed or omitted by such Covered Person (i) in good faith on behalf
of the Company, (ii) in a manner reasonably believed (x) to be within the scope
of authority conferred on such Covered Person by this Agreement and (y) to be
in, and not opposed to, the best interests of the Company, and (iii) with no
reasonable cause to believe the person’s conduct was unlawful.
 
(b)           A Covered Person shall be fully protected in relying in good faith
upon the records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, Profits or Losses or any other facts
pertinent to the existence and amount of assets from which distributions to
Members might properly be paid.
 
10.3           Fiduciary Duty.  To the extent that, at law or in equity, a
Covered Person has duties (including fiduciary duties) and liabilities relating
thereto to the Company or to any other Covered Person, a Covered Person acting
under this Agreement shall not be liable to the Company or to any other Covered
Person for its good faith reliance on the provisions of this Agreement or any
approval or authorization granted by the Company.  The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of a
Covered Person otherwise existing at law or in equity, are agreed by the Members
to replace such other duties and liabilities of such Covered Person.
 
 
25

--------------------------------------------------------------------------------

 
 
10.4           Indemnification.  To the fullest extent permitted by applicable
law, a Covered Person shall be entitled to indemnification from the Company for
any loss, damage or claim incurred by such Covered Person by reason of the fact
that he, she or it is a Covered Person, if the person acted in good faith and in
a manner the person reasonably believed to be in, and not opposed to, the best
interests of the Company and except that no indemnification shall be provided in
respect of any claim, issue or matter as to which such Covered Person shall have
been adjudged to be liable to the Company absent a contrary finding by such
court that such Covered Person shall be entitled to indemnity based on the
attendant facts and circumstances of the action or suit; provided, however, that
any indemnity under this Section 10.4 shall be provided out of and to the extent
of Company assets only, and no Covered Person shall have any personal liability
on account thereof; provided, further, that no Covered Person shall be entitled
to any indemnification under this Section 10.4 for any loss, damage or claim
incurred by such Covered Person resulting, directly or indirectly, from his, her
or its breach of this Agreement.  The amount of any loss for which
indemnification is provided under this Section 10.4 shall be net of any Federal
or state income tax benefits to the Covered Person as a result of such loss.  If
a payment for indemnification under this Section 10.4 will result in an increase
in the income taxable for Federal or state income tax purposes to the Covered
Person, the amount of such payment will be increased so that the Covered Person
will receive on an after tax basis the full amount of the indemnification
contemplated by this Section 10.4.  The provisions of this Article X shall not
in any way limit the ability of the Company and the Members to recover for
breaches of this Agreement by a Member.
 
10.5           Expenses. To the fullest extent permitted by applicable law,
expenses (including reasonable legal fees) incurred by a Covered Person in
defending any claim, demand, action, suit or proceeding (relating to any matter
for which indemnification may be available pursuant to Section 10.4) shall, from
time to time, be advanced by the Company prior to the final disposition of such
claim, demand, action, suit or proceeding upon receipt by the Company of an
undertaking by or on behalf of the Covered Person to repay such amount if it
shall be determined that the Covered Person is not entitled to be indemnified as
authorized in Section 10.4 hereof.
 
10.6           Certain Rights of Covered Persons. To the fullest extent
permitted by law and notwithstanding any other provision of this Agreement or in
any agreement contemplated herein or applicable provisions of law or equity or
otherwise, whenever in this Agreement or in any agreement contemplated herein a
Covered Person is permitted or required to make a decision (i) in its “sole
discretion” or “discretion” or under a grant of similar authority or latitude,
such Covered Person shall be entitled to consider only such interest and factors
as it desires, including its own interests (or, in the case of a Manager
appointed by a Member, the interests of the Member which appointed such
Manager), and shall have no duty or obligation to give any consideration to any
interest of or factors affecting the Company or any other Person, or (ii) in its
“good faith” or under another express standard, the Covered Person shall act
under such express standard and shall not be subject to any other or different
standard.
 
 
26

--------------------------------------------------------------------------------

 
 
ARTICLE XI
GENERAL PROVISIONS


 
11.1           Confidentiality
.
(a)           Each Member agrees that access to Confidential Information of the
Company in its possession shall be at all times restricted to those of its
officers, employees, agents or representatives who have a need to know related
to the business of the Company.  Each Member shall exercise its best efforts to
ensure that its officers, employees, agents or representatives who are to
receive such Confidential Information or have access thereto shall be properly
advised of and be bound by that Member’s confidentiality obligations
hereunder.  In any case, each Member shall be responsible for the breach of
these obligations by its officers, employees, agents or representatives.
 
(b)           Confidential Information shall not include (i) information already
in the public domain, (ii) information which, after disclosure by a receiving
Member, becomes generally known to the public through no fault of the receiving
Member, (iii) information that was available to the receiving Member or its
Affiliates on a non-confidential basis, or (iv) that the receiving Member is
under an obligation as a result of operation of law, regulation or court order
to divulge to a third party, provided, that the receiving Member first gives the
Company written notice and a reasonable opportunity to oppose disclosure or
otherwise protect such Confidential Information.
 
(c)           The parties hereto expressly acknowledge and agree that damages
alone will be an inadequate remedy for any breach or violation of any of the
provisions of this Section 11.1, and that each party, in addition to all other
remedies to which it may be entitled, shall be entitled as a matter of right to
equitable relief, including injunctions, in any court of competent jurisdiction.
 
(d)           A Member that ceases to hold any Interests of the Company shall
continue to be bound by the provisions of this Section 11.1 for a period of
twelve (12) months after such Member ceases to hold any Interests.
 
11.2           Assurances.  Each Member shall execute all such certificates and
other documents and shall do all such filing, recording, publishing and other
acts as the Board of Managers deem appropriate to comply with the requirements
of law for the formation and operation of the Company, to comply with any laws,
rules and regulations relating to the acquisition, operation or holding of the
property of the Company and to confirm or record the rights granted to the
Company herein.
 
11.3           Notifications.  Any notice, demand, consent, election, offer,
approval, request or other communication (collectively, a “notice”) required or
permitted under this Agreement must be in writing and delivered personally or
sent by (a) certified or registered mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery.  A notice must be
addressed to an Interest Holder at the Interest Holder’s last known address on
the records of the Company. A notice to the Company must be addressed to the
Company’s principal office.  A notice delivered personally will be deemed given
only when acknowledged in writing by the person to whom it is delivered.  A
notice that is sent (a) by certified or registered mail will be deemed given
three (3) Business Days after it is mailed in the United States and (b) by
expedited prepaid delivery, upon the first attempted delivery.  Any party may
designate, by notice to all of the others, substitute addresses or addressees
for notices; and, thereafter, notices are to be directed to those substitute
addresses or addressees.
 
 
27

--------------------------------------------------------------------------------

 
 
11.4           Amendments.  This Agreement may be amended, modified, or waived
only with the written consent of all of the Members.
 
11.5           Complete Agreement.  This Agreement constitutes the complete and
exclusive statement of the agreement among the Members.  It supersedes all
prior  written and oral statements, including any prior representation,
statement, condition or warranty.  Except as expressly provided otherwise
herein, this Agreement may not be amended without the written consent of all of
the Members.
 
11.6           Applicable Law.  All questions concerning the construction,
validity and interpretation of this Agreement and the performance of the
obligations imposed by this Agreement shall be governed by the internal law, not
the law of conflicts, of the State of Delaware.
 
11.7           Section Titles.  The headings herein are inserted as a matter of
convenience only, and do not define, limit or describe the scope of this
Agreement or the intent of the provisions hereof.
 
11.8           Binding Provisions.  This Agreement is binding upon, and inures
to the benefit of, the parties hereto and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns.
 
11.9           Terms.  Common nouns and pronouns shall be deemed to refer to the
masculine, feminine, neuter, singular and plural, as the identity of the Person
may in the context require.
 
11.10           Separability of Provisions.  Each provision of this Agreement
shall be considered separable; and if, for any reason, any provision or
provisions herein are determined to be invalid and contrary to any existing or
future law, such invalidity shall not impair the operation of or affect those
portions of this Agreement which are valid.
 
11.11           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts each of which shall be deemed an original, and all of
which, when taken together, constitute one and the same document.  The signature
of any party to any counterpart shall be deemed a signature to, and may be
appended to, any other counterpart.
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
28

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed, or caused this Agreement to be
executed, under seal, as of the date set forth hereinabove.
 
MEMBERS:
 

 
New York Recovery Operating
Partnership, L.P., a Delaware limited
partnership
         
 
By:
        Name:  William M. Kahane       Title:  President                    
American Realty Capital Operating
Partnership, L.P., a Delaware limited
partnership
            By:          Name:  William M. Kahane       Title:  President      
             
CAMBR Company, Inc.
            By:          Name:       Title:  

            
 
29

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 


 
Name, Address and Taxpayer I.D. Number
Cash Capital
Contribution
 
Percentage I
nterest
       
New York Recovery Operating Partnership, L.P.
106 York Road
Jenkintown, PA  19046
ID#  27-2087227
$1,683,653.95
 
11.47%
       
American Realty Capital Operating Partnership, L.P.
106 York Road
Jenkintown, PA  19046
ID#  71-1036992
$12,000,000
 
81.72%
 
       
CAMBR MEMBERS
             
CAMBR Company, Inc.
410 Ocean Avenue
Lynbrook, NY  11563
ID# 13-1790880
$1,000,000
  6.81%



 
 

--------------------------------------------------------------------------------

 